Exhibit 10.1

 

ALLOS THERAPEUTICS, INC.
EMPLOYMENT AGREEMENT FOR
Marc H. Graboyes

 

This Employment Agreement (the “Agreement”) is entered into effective as of
October 11, 2004, by and between Allos Therapeutics, Inc., (the “Company”), and
Marc H. Graboyes (“Executive”) (collectively, the “Parties”).

 

Whereas, the Parties have each signed a letter for an offer of employment dated
September 20, 2004 (the “Former Offer”);

 

Whereas, the Parties wish that this Agreement supercede and completely replace
the Former Offer;

 

Whereas, the Company wishes to employ Executive on the terms set forth herein;
and

 

Whereas, Executive wishes to be so employed under the terms set forth herein.

 

Now, Therefore, in consideration of the promises, mutual covenants, the above
recitals, and the agreements herein set forth, and for other good and valuable
consideration, the sufficiency of which is hereby acknowledged, the Parties
agree to the following terms and conditions of Executive’s employment:

 

1.             Employment.  The Company hereby agrees to employ Executive as
Vice President, General Counsel and Executive hereby accepts such employment
upon the terms and conditions set forth herein as of the date first written
above.

 

2.             At-Will Employment.  It is understood and agreed by the Company
and Executive that this Agreement does not contain any promise or representation
concerning the duration of Executive’s employment with the Company. Executive
specifically acknowledges that his employment with the Company is at-will and
may be altered or terminated by either Executive or the Company at any time,
with or without cause and/or with or without notice.  The nature, terms or
conditions of Executive’s employment with the Company cannot be changed by any
oral representation, custom, habit or practice, or any other writing.  In
addition, that the rate of salary, any bonuses, paid time off, other
compensation, or vesting schedules are stated in units of years or months does
not alter the at-will nature of the employment, and does not mean and should not
be interpreted to mean that Executive is guaranteed employment to the end of any
period of time or for any period of time. In the event of conflict between this
disclaimer and any other statement, oral or written, present or future,
concerning terms and conditions of employment, the at-will relationship
confirmed by this disclaimer shall control.  This at-will status cannot be
altered except in writing signed by Executive and the Chairman of the Board of
Directors.

 

3.             Duties.  Executive shall render full-time services to the Company
as its Vice President, General Counsel.  At the outset of employment, Executive
shall report to the Company’s Chief Executive Officer.  Executive shall devote
his best efforts and his full business

 

1

--------------------------------------------------------------------------------


 

time, skill and attention to the performance of his duties on behalf of the
Company.  Of course, the Company reserves the right to modify Executive’s job
duties and responsibilities as necessary.

 

4.             Policies and Procedures.  Executive agrees that he is subject to
and will comply with the policies and procedures of the Company, as such
policies and procedures may be modified, added to or eliminated from time to
time at the sole discretion of the Company, except to the extent any such policy
or procedure specifically conflicts with the express terms of this Agreement. 
Executive further agrees and acknowledges that any written or oral policies and
procedures of the Company do not constitute contracts between the Company and
Executive.

 

5.             Compensation.  For all services rendered and to be rendered
hereunder, the Company agrees to pay to the Executive, and the Executive agrees
to accept a base salary of $205,000 per annum. Any such salary shall be payable
in equal biweekly installments and shall be subject to such deductions or
withholdings as the Company is required to make pursuant to law, or by further
agreement with the Executive.  The Board of Directors may adjust the Executive’s
compensation from time to time in its sole and complete discretion.

 

6.             Bonus.  Executive will be eligible for a discretionary bonus,
based on both corporate and individual goals, in an amount equal to 25% of
Executive’s base salary (“Bonus”).  The decision to award the Bonus and/or to
modify the amount of any bonus given is within the sole and complete discretion
of the Compensation Committee of the Board of Directors.

 

7.             Stock Options.  Subject to the approval of the Compensation
Committee of the Board of Directors, Executive will receive an option to
purchase 80,000 shares of the Company’s Common Stock under the Company’s 2000
Stock Incentive Compensation Plan (the “2000 Plan”) at an exercise price equal
to the closing sale price of the Company’s Common Stock as reported on the
NASDAQ National Market on the date such options are approved by the Compensation
Committee of the Board of Directors.  Such options will be subject to the terms
and conditions of the 2000 Plan, and will vest over a four (4) year period, with
25% of such options vesting one (1) year after the date of grant, and the
remaining 75% of such options vesting in equal monthly installments thereafter
over the next three (3) years.

 

8.             Other Benefits.  While employed by the Company as provided
herein:

 

(a)           Executive and Employee Benefits.  The Executive shall be entitled
to all benefits to which other executive officers of the Company are entitled,
on terms comparable thereto, including, without limitation, participation in the
401(k) plan, group insurance policies and plans, medical, health, vision, and
disability insurance policies and plans, and the like, which may be maintained
by the Company for the benefit of its executives. The Company reserves the right
to alter and amend the benefits received by Executive from time to time at the
Company’s discretion.

 

(b)           Out-of-Pocket Expense Reimbursement.  The Executive shall receive,
against presentation of proper receipts and vouchers, reimbursement for direct
and reasonable out-of-pocket expenses incurred by him in connection with the
performance of his duties hereunder, according to the policies of the Company.

 

2

--------------------------------------------------------------------------------


 

(c)           Personal Time Off.  The Executive shall be entitled to personal
time off and sick leave according to the Company’s benefits package.

 

9.             Proprietary and Other Obligations.  Executive acknowledges that
signing and complying with the Company’s Proprietary Information, Inventions,
Non-Competition and Non-Solicitation Agreement (“Confidentiality Agreement”), in
the form attached hereto as Exhibit A, is a condition of his employment by the
Company.  Executive therefore agrees to sign and comply with the Confidentiality
Agreement and acknowledges that by beginning employment with the Company, he
will be deemed to have signed and agreed to the provisions of the
Confidentiality Agreement.

 

10.          Termination.  Executive and the Company each acknowledge that
either party has the right to terminate Executive’s employment with the Company
at any time for any reason whatsoever, with or without cause or advance notice
pursuant to the following:

 

(a)           Termination by Death or Disability.  Subject to applicable state
or federal law, in the event Executive shall die during the period of his
employment hereunder or become permanently disabled, as evidenced by notice to
the Company and Executive’s inability to carry out his job responsibilities for
a continuous period of more than three months, Executive’s employment and the
Company’s obligation to make payments hereunder shall terminate on the date of
his death, or the date upon which, in the sole determination of the Board of
Directors, Executive has failed to carry out his job responsibilities for three
months, except that the Company shall pay Executive’s estate any salary earned
but unpaid prior to termination, all accrued but unused vacation and any
business expenses that were incurred but not reimbursed as of the date of
termination.  Vesting of any unvested stock options shall cease on the date of
termination.

 

(b)           Voluntary Resignation by Executive.  In the event Executive
voluntarily terminates his employment with the Company (other than for Good
Reason (as defined below)), the Company’s obligation to make payments hereunder
shall cease upon such termination, except that the Company shall pay Executive
any salary earned but unpaid prior to termination, all accrued but unused
vacation and any business expenses that were incurred but not reimbursed as of
the date of termination.  Vesting of any unvested stock options shall cease on
the date of termination.

 

(c)           Termination for Just Cause.  In the event the Executive is
terminated by the Company for Just Cause (as defined below), the Company’s
obligation to make payments hereunder shall cease upon the date of receipt by
Executive of written notice of such termination (the “date of termination” for
purposes of this paragraph 10(c)), except that the Company shall pay Executive
any salary earned but unpaid prior to termination, all accrued but unused
vacation and any business expenses that were incurred but not reimbursed as of
the date of termination.  Vesting of any unvested stock options shall cease on
the date of termination.

 

(d)           Termination by the Company without Just Cause Or Resignation for
Good Reason (Other Than Change in Control).  The Company shall have the right to
terminate Executive’s employment with the Company at any time without Just
Cause.  In the event Executive is terminated by the Company without Just Cause
or Executive resigns for Good Reason (other than in connection with a Change in
Control (as defined below)), and upon the

 

3

--------------------------------------------------------------------------------


 

execution of a full general release by Executive (“Release”, in the form
attached hereto as Exhibit B), releasing all claims known or unknown that
Executive may have against the Company as of the date Executive signs such
release, and upon the written acknowledgment of his continuing obligations under
the Confidentiality Agreement, Executive shall be entitled to receive the
following severance benefits:  (i) continuation of Executive’s base salary, then
in effect, for a period of six (6) months following the Termination Date, paid
on the same basis and at the same time as previously paid; (ii) payment of any
accrued but unused vacation and sick leave; and (iii) the Company shall pay the
premiums of Executive’s group health insurance COBRA continuation coverage,
including coverage for Executive’s eligible dependents, for a maximum period of
six (6) months following a termination without Just Cause or resignation for
Good Reason; provided, however, that (a) the Company shall pay premiums for
Executive’s eligible dependents only for coverage for which those eligible
dependents were enrolled immediately prior to the termination without Just Cause
or resignation for Good Reason and (b) the Company’s obligation to pay such
premiums shall cease immediately upon Executive’s eligibility for comparable
group health insurance provided by a new employer of Executive.

 

(e)           Change in Control Severance Benefits.  In the event that the
Company (or any surviving or acquiring corporation) terminates Executive’s
employment without Just Cause or Executive resigns for Good Reason within one
(1) month prior to or thirteen (13) months following the effective date of a
Change in Control (“Change in Control Termination”), and upon the execution of a
Release, Executive shall be entitled to receive the following Change in Control
severance benefits:  (i) continuation of Executive’s base salary, then in
effect, for a period of one (1) year following the Termination Date, paid on the
same basis and at the same time as previously paid; (ii) payment of any accrued
but unused vacation and sick leave; (iii) a bonus in the amount equal to the
bonus amount paid to Executive in the year immediately preceding the Change in
Control or 50% of the maximum bonus eligibility if the Executive was not
employed by the Company during the prior year bonus period; and (iv) the Company
(or any surviving or acquiring corporation) shall pay the premiums of
Executive’s group health insurance COBRA continuation coverage, including
coverage for Executive’s eligible dependents, for a maximum period of twelve
(12) months following a Change in Control Termination; provided, however, that
(a) the Company (or any surviving or acquiring corporation) shall pay premiums
for Executive’s eligible dependents only for coverage for which those eligible
dependents were enrolled immediately prior to the Change in Control Termination
and (b) the Company’s (or any surviving or acquiring corporation’s) obligation
to pay such premiums shall cease immediately upon Executive’s eligibility for
comparable group health insurance provided by a new employer of Executive. If
Executive obtains new employment pursuant to which he is employed on an average
of 30 hours or more each week, he may request, upon written notification to the
Company (or any surviving or acquiring corporation), to receive any unpaid
severance benefits (subject to required deductions and tax withholdings) within
14 days after receipt by the company of such written notice. Executive agrees
that the Company’s (or any surviving or acquiring corporation) payment of health
insurance premiums will satisfy its obligations under COBRA for the period
provided.  No insurance premium payments will be made following the effective
date of Executive’s coverage by a health insurance plan of a subsequent
employer.  For the balance of the period that Executive is entitled to coverage
under federal COBRA law, if any, Executive shall be entitled to maintain such
coverage at Executive’s own expense.

 

4

--------------------------------------------------------------------------------


 

In addition, notwithstanding anything contained in Executive’s stock option
agreements to the contrary, in the event the Company (or any surviving or
acquiring corporation) terminates Executive’s employment without Just Cause or
Executive resigns for Good Reason within one (1) month prior to or thirteen (13)
months following the effective date of a Change in Control, and any surviving
corporation or acquiring corporation assumes Executive’s stock options or
substitutes similar options for Executive’s stock options in accordance with the
terms of the 2000 Plan and/or the Company’s 2002 Broad-Based Equity Incentive
Plan (the “2002 Plan”), as applicable, then the vesting of all of Executive’s
stock options (or any substitute options) shall be accelerated in full and the
term and the period during which such options may be exercised shall be extended
to twelve (12) months after the date of Executive’s termination of employment;
provided, that, in no event shall such options be exercisable after the
expiration date of such options as set forth in the grant notice and/or
agreement evidencing such options.  Alternatively, in connection with any Change
of Control, if any surviving corporation or acquiring corporation does not
assume Executive’s stock options or substitute similar options for Executive’s
stock options in accordance with the terms of the 2000 Plan and/or the 2002
Plan, as applicable, then the vesting of all of Executive’s stock options shall
be accelerated in full.

 

11.          Definitions.

 

(a)           Just Cause.  As used in this Agreement, “Just Cause” shall mean
the occurrence of one or more of the following: (i) Executive’s conviction of a
felony or a crime involving moral turpitude or dishonesty; (ii) Executive’s
participation in a fraud or act of dishonesty against the Company; (iii)
Executive’s intentional and material damage to the Company’s property; (iv)
material breach of Executive’s employment agreement, the Company’s written
policies, or the Confidentiality Agreement that is not remedied by Executive
within fourteen (14) days of written notice of such breach from the Board of
Directors; or (v) conduct by Executive which demonstrates Executive’s gross
unfitness to serve the Company as Vice President, General Counsel, as determined
in the sole discretion of the Board of Directors.  Executive’s physical or
mental disability or death shall not constitute cause hereunder.

 

(b)           Good Reason.  As used in this Agreement, “Good Reason” shall mean
any one of the following events which occurs on or after the commencement of
Executive’s employment without Executive’s consent:  (i) any reduction of
Executive’s then existing annual salary base or annual bonus target by more than
ten percent (10%), unless the Executive accepts such reduction in compensation
opportunity or such reduction is done in conjunction with similar reductions for
similarly situated executives of the Company; (ii) any request by the Company
(or any surviving or acquiring corporation) that the Executive relocate to a
work site that would increase Executive’s one-way commute distance by more than
thirty-five (35) miles from his then principal residence in Colorado, unless the
Executive accepts such relocation opportunity; or (iii) for purposes of Section
9(e) only, if the Company or any surviving corporation following a Change in
Control fails to offer the Executive a position that is equivalent in pay,
benefits and responsibilities.

 

(c)           Change in Control.  As used in this Agreement, a “Change in
Control” is defined as: (a) a sale, lease, exchange or other transfer in one
transaction or a series of related transactions of all or substantially all of
the assets of the Company (other than the transfer of the Company’s assets to a
majority-owned subsidiary corporation); (b) a merger or consolidation in which
the Company is not the surviving corporation (unless the holders of the
Company’s

 

5

--------------------------------------------------------------------------------


 

outstanding voting stock immediately prior to such transaction own, immediately
after such transaction, securities representing at least fifty percent (50%) of
the voting power of the corporation or other entity surviving such transaction);
(c) a reverse merger in which the Company is the surviving corporation but the
shares of the Company’s common stock outstanding immediately preceding the
merger are converted by virtue of the merger into other property, whether in the
form of securities, cash or otherwise (unless the holders of the Company’s
outstanding voting stock immediately prior to such transaction own, immediately
after such transaction, securities representing at least fifty percent (50%) of
the voting power of the Company); or (d) any transaction or series of related
transactions in which in excess of 50% of the Company’s voting power is
transferred.

 

12.          Termination of Company’s Obligations.  Notwithstanding any
provisions in this Agreement to the contrary, the Company’s obligations, and
Executive’s rights pursuant to Sections 10(d) and 10(e) herein, regarding salary
continuation and the payment of COBRA premiums, shall cease and be rendered a
nullity immediately should Executive fail to comply with the provisions of the
Confidentiality Agreement or if Executive directly or indirectly competes with
the Company.

 

13.          Miscellaneous.

 

(a)           Taxes.  Except as specifically set forth herein, Executive agrees
to be responsible for the payment of any taxes due on any and all compensation,
stock option, or benefits provided by the Company pursuant to this Agreement.

 

(b)           Modification/Waiver.  This Agreement may not be amended, modified,
superseded, canceled, renewed or expanded, or any terms or covenants hereof
waived, except by a writing executed by each of the parties hereto or, in the
case of a waiver, by the party waiving compliance.  Failure of any party at any
time or times to require performance of any provision hereof shall in no manner
affect his or its right at a later time to enforce the same.  No waiver by a
party of a breach of any term or covenant contained in this Agreement, whether
by conduct or otherwise, in any one or more instances shall be deemed to be or
construed as a further or continuing waiver of any agreement contained in the
Agreement.

 

(c)           Severability.  Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provisions had never been contained herein.

 

(d)           Successors and Assigns.  This Agreement is intended to bind and
inure to the benefit of and be enforceable by Executive and the Company, and
their respective successors, assigns, heirs, executors and administrators,
except that Executive may not assign any of his duties hereunder and he may not
assign any of his rights hereunder without the written consent of the Company,
which shall not be withheld unreasonably.

 

6

--------------------------------------------------------------------------------


 

(e)           Notices.  All notices given hereunder shall be given by certified
mail, addressed, or delivered by hand, to the other party at his or its address
as set forth herein, or at any other address hereafter furnished by notice given
in like manner.  Executive promptly shall notify Company of any change in
Executive’s address.  Each notice shall be dated the date of its mailing or
delivery and shall be deemed given, delivered or completed on such date.

 

(f)            Governing Law; Personal Jurisdiction and Venue.  This Agreement
and all disputes relating to this Agreement shall be governed in all respects by
the laws of the State of Colorado as such laws are applied to agreements between
Colorado residents entered into and performed entirely in Colorado.  The Parties
acknowledge that this Agreement constitutes the minimum contacts to establish
personal jurisdiction in Colorado and agree to a Colorado court’s exercise of
personal jurisdiction.  The Parties further agree that any disputes relating to
this Agreement shall be brought in courts located in the State of Colorado.

 

(g)           Entire Agreement.  This Agreement together with the Exhibits A and
B attached hereto set forth the entire agreement and understanding of the
parties hereto with regard to the employment of the Executive by the Company and
supersede any and all prior agreements, arrangements and understandings, written
or oral, pertaining to the subject matter hereof.  No representation, promise or
inducement relating to the subject matter hereof has been made to a party that
is not embodied in these Agreements, and no party shall be bound by or liable
for any alleged representation, promise or inducement not so set forth.

 

[Remainder of Page Intentionally Left Blank]

 

7

--------------------------------------------------------------------------------


 

In Witness Whereof, the parties have each duly executed this Employment
Agreement effective as of the day and year first above written.

 

 

Allos Therapeutics, Inc.

 

 

 

 

 

 

 

/s/ Michael E. Hart

 

 

 

 

By:

Michael E. Hart

 

Its:

President and Chief Executive Officer

 

 

 

 

Address:    11080 CirclePoint Road
Westminster, CO 80020

 

 

 

 

 

Executive:

 

 

 

 

 

/s/ Marc H. Graboyes

 

 

Marc H. Graboyes

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

8

--------------------------------------------------------------------------------


 

Exhibit A to Employment Agreement

 

MANAGER, EXECUTIVE PERSONNEL OR ASSISTANTS’
PROPRIETARY INFORMATION, INVENTIONS,
NON-COMPETITION, AND NON-SOLICITATION AGREEMENT

 

This Manager, Executive Personnel or Assistants’ Proprietary Information,
Inventions, Non-competition, and Non-solicitation Agreement (“Agreement”) is
made in consideration for my employment or continued employment by Allos
Therapeutics, Inc. or its subsidiaries or affiliates (the “Company”), and the
compensation now and hereafter paid to me.  I hereby agree as follows:

 

1.             Nondisclosure.

 

1.1          Recognition of Company’s Rights; Nondisclosure.  At all times
during my employment and thereafter, I will hold in strictest confidence and
will not disclose, use, lecture upon or publish any of the Company’s Proprietary
Information (defined below), except as such disclosure, use or publication may
be required in connection with my work for the Company, or unless an officer of
the Company expressly authorizes such in writing.  I will obtain the Company’s
written approval before publishing or submitting for publication any material
(written, verbal, or otherwise) that relates to my work at the Company and/or
incorporates any Proprietary Information.  I hereby assign to the Company any
rights I may have or acquire in such Proprietary Information and recognize that
all Proprietary Information shall be the sole property of the Company and its
assigns.

 

1.2          Proprietary Information.  The term “Proprietary Information” shall
mean any and all confidential and/or proprietary knowledge, data or information
of the Company.  By way of illustration but not limitation, “Proprietary
Information” includes (a) trade secrets, inventions, mask works, ideas,
processes, formulas, source and object codes, data, programs, other works of
authorship, know-how, improvements, discoveries, developments, designs and
techniques (hereinafter collectively referred to as “Inventions”); and
(b) information regarding plans for research, development, new products,
marketing and selling, business plans, budgets and unpublished financial
statements, licenses, prices and costs, suppliers and customers; and
(c) information regarding the skills and compensation of other employees of the
Company.  Notwithstanding the foregoing, it is understood that, at all such
times, I am free to use information which is generally known in the trade or
industry, which is not gained as result of a breach of this Agreement, and my
own, skill, knowledge, know-how and experience to whatever extent and in
whichever way I wish.

 

1.3          Third Party Information.  I understand, in addition, that the
Company has received and in the future will receive from third parties
confidential or proprietary information (“Third Party Information”) subject to a
duty on the Company’s part to maintain the confidentiality of such information
and to use it only for certain limited purposes.  During the term of my
employment and thereafter, I will hold Third Party Information in the strictest
confidence and will not disclose to anyone (other than Company personnel who
need to know such information in connection with their work for the Company) or
use, except in connection with my work for the Company, Third Party Information
unless expressly authorized by an officer of the Company in writing.

 

1.4          No Improper Use of Information of Prior Employers and Others. 
During my employment by the Company I will not improperly use or disclose any
confidential information or trade secrets, if any, of any former employer or any
other person to whom I have an obligation of confidentiality, and I will not
bring onto the premises of the Company any unpublished documents or any property
belonging to any former employer or any other person to

 

--------------------------------------------------------------------------------


 

whom I have an obligation of confidentiality unless consented to in writing by
that former employer or person.  I will use in the performance of my duties only
information which is generally known and used by persons with training and
experience comparable to my own, which is common knowledge in the industry or
otherwise legally in the public domain, or which is otherwise provided or
developed by the Company.

 

2.             Assignment of Inventions.

 

2.1          Proprietary Rights.  The term “Proprietary Rights” shall mean all
trade secret, patent, copyright, mask work and other intellectual property
rights throughout the world.

 

2.2          Prior Inventions.  Inventions, if any, patented or unpatented,
which I made prior to the commencement of my employment with the Company are
excluded from the scope of this Agreement.  To preclude any possible
uncertainty, I have set forth on Exhibit A (Previous Inventions) attached hereto
a complete list of all Inventions that I have, alone or jointly with others,
conceived, developed or reduced to practice or caused to be conceived, developed
or reduced to practice prior to the commencement of my employment with the
Company, that I consider to be my property or the property of third parties and
that I wish to have excluded from the scope of this Agreement (collectively
referred to as “Prior Inventions”).  If disclosure of any such Prior Invention
would cause me to violate any prior confidentiality agreement, I understand that
I am not to list such Prior Inventions in Exhibit A but am only to disclose a
cursory name for each such invention, a listing of the party(ies) to whom it
belongs and the fact that full disclosure as to such inventions has not been
made for that reason.  A space is provided on Exhibit A for such purpose.  If no
such disclosure is attached, I represent that there are no Prior Inventions. 
If, in the course of my employment with the Company, I incorporate a Prior
Invention into a Company product, process or machine, the Company is hereby
granted and shall have a nonexclusive, royalty-free, irrevocable, perpetual,
worldwide license (with rights to sublicense through multiple tiers of
sublicensees) to make, have made, modify, use and sell such Prior Invention. 
Notwithstanding the foregoing, I agree that I will not incorporate, or permit to
be incorporated, Prior Inventions in any Company Inventions without the
Company’s prior written consent.

 

2.3          Assignment of Inventions.  Subject to Sections 2.4, and 2.6, I
hereby assign and agree to assign in the future (when any such Inventions or
Proprietary Rights are first reduced to practice or first fixed in a tangible
medium, as applicable) to the Company all my right, title and interest in and to
any and all Inventions (and all Proprietary Rights with respect thereto) whether
or not patentable or registrable under copyright or similar statutes, made or
conceived or reduced to practice or learned by me, either alone or jointly with
others, during the period of my employment with the Company.  Inventions
assigned to the Company, or to a third party as directed by the Company pursuant
to this Section 2, are hereinafter referred to as “Company Inventions.”

 

2.4          Nonassignable Inventions.  I recognize that, in the event of a
specifically applicable state law, regulation, rule, or public policy (“Specific
Inventions Law”), this Agreement will not be deemed to require assignment of any
invention which qualifies fully for protection under a Specific Inventions Law
by virtue of the fact that any such invention was, for example, developed
entirely on my own time without using the Company’s equipment, supplies,
facilities, or trade secrets and neither related to the Company’s actual or
anticipated business, research or development, nor resulted from work performed
by me for the Company.  In the absence of a Specific Inventions Law, the
preceding sentence will not apply.

 

2.5          Obligation to Keep Company Informed.  During the period of my
employment and for six months after the last day of my employment with the
Company, I will promptly disclose to the Company fully and in writing all
Inventions authored, conceived or reduced to practice by me, either alone or
jointly with others.  In

 

--------------------------------------------------------------------------------


 

addition, I will promptly disclose to the Company all patent applications filed
by me or on my behalf within a year after termination of employment.  At the
time of each such disclosure, I will advise the Company in writing of any
Inventions that I believe fully qualify for protection under the provisions of a
Specific Inventions Law; and I will at that time provide to the Company in
writing all evidence necessary to substantiate that belief.  The Company will
keep in confidence and will not use for any purpose or disclose to third parties
without my consent any confidential information disclosed in writing to the
Company pursuant to this Agreement relating to Inventions that qualify fully for
protection under a Specific Inventions Law.  I will preserve the confidentiality
of any Invention that does not fully qualify for protection under a Specific
Inventions Law.

 

2.6          Government or Third Party.  I also agree to assign all my right,
title and interest in and to any particular Invention to a third party,
including without limitation the United States, as directed by the Company.

 

2.7          Works for Hire.  I acknowledge that all original works of
authorship which are made by me (solely or jointly with others) within the scope
of my employment and which are protectable by copyright are “works made for
hire,” pursuant to United States Copyright Act (17 U.S.C., Section 101).

 

2.8          Enforcement of Proprietary Rights.  I will assist the Company in
every proper way to obtain, and from time to time enforce, United States and
foreign Proprietary Rights relating to Company Inventions in any and all
countries.  To that end I will execute, verify and deliver such documents and
perform such other acts (including appearances as a witness) as the Company may
reasonably request for use in applying for, obtaining, perfecting, evidencing,
sustaining and enforcing such Proprietary Rights and the assignment thereof.  In
addition, I will execute, verify and deliver assignments of such Proprietary
Rights to the Company or its designee.  My obligation to assist the Company with
respect to Proprietary Rights relating to such Company Inventions in any and all
countries shall continue beyond the termination of my employment, but the
Company shall compensate me at a reasonable rate after my termination for the
time actually spent by me at the Company’s request on such assistance.

 

In the event the Company is unable for any reason, after reasonable effort, to
secure my signature on any document needed in connection with the actions
specified in the preceding paragraph, I hereby irrevocably designate and appoint
the Company and its duly authorized officers and agents as my agent and attorney
in fact, which appointment is coupled with an interest, to act for and in my
behalf to execute, verify and file any such documents and to do all other
lawfully permitted acts to further the purposes of the preceding paragraph with
the same legal force and effect as if executed by me.  I hereby waive and
quitclaim to the Company any and all claims, of any nature whatsoever, which I
now or may hereafter have for infringement of any Proprietary Rights assigned
hereunder to the Company.

 

3.             No Conflicts or Solicitation. I acknowledge that during my
employment I will have access to and knowledge of Proprietary Information.  I
also acknowledge that during my employment with the Company, I have held and/or
will hold a management or executive position or am, or will be, an assistant to
a manager or executive. To protect the Company’s Proprietary Information, I
agree that during the period of my employment by the Company I will not, without
the Company’s express written consent, engage in any other employment or
business activity directly related to the business in which the Company is now
involved or becomes involved, nor will I engage in any other activities which
conflict with my obligations to the Company.  To protect the Company’s
Proprietary Information, and because of the position in the Company that I hold,
I agree that during my employment with the Company whether full-time or
part-time and for a period of one year after my last day of employment with the
Company, I will not (a) directly or indirectly solicit or induce any employee of
the Company to terminate or negatively alter his or her relationship with the
Company or (b) directly or indirectly solicit the business of any client or
customer of the Company (other than on behalf of the Company) or (c) directly or
indirectly induce any client, customer, supplier, vendor, consultant or
independent contractor of the Company to terminate

 

--------------------------------------------------------------------------------


 

or negatively alter his, her or its relationship with the Company.  I agree that
the geographic scope of the non-solicitation should include the “Restricted
Territory” (as defined below).

 

4.             If any restriction set forth in this Section 4 is found by any
court of competent jurisdiction to be unenforceable because it extends for too
long a period of time or over too great a range of activities or in too broad a
geographic area, it shall be interpreted to extend only over the maximum period
of time, range of activities or geographic area as to which it may be
enforceable.

 

5.             Covenant Not to Compete.  I acknowledge that during my employment
I will have access to and knowledge of Proprietary Information.  I also
acknowledge that during my employment with the Company, I have held and/or will
hold a management or executive position or am, or will be, an assistant to a
manager or executive.  To protect the Company’s Proprietary Information, and
because of the position in the Company that I may hold, I agree that during my
employment with the Company whether full-time or part-time and for a period of
one year after my last day of employment with the Company, I will not directly
or indirectly engage in (whether as an employee, consultant, proprietor,
partner, director or otherwise), or have any ownership interest in, or
participate in the financing, operation, management or control of, any person,
firm, corporation or business that engages in a “Restricted Business” in a
“Restricted Territory” (as defined below).  It is agreed that ownership of (i)
no more than one percent (1%) of the outstanding voting stock of a publicly
traded corporation, or (ii) any stock I presently own shall not constitute a
violation of this provision.

 

5.1          Reasonable.  I agree and acknowledge that the time limitation on
the restrictions in this paragraph, combined with the geographic scope, is
reasonable.  I also acknowledge and agree that this paragraph is reasonably
necessary for the protection of Company’s Proprietary Information as defined in
paragraph 1.2 herein, that through my employment I shall receive adequate
consideration for any loss of opportunity associated with the provisions herein,
and that these provisions provide a reasonable way of protecting Company’s
business value which will be imparted to me.  If any restriction set forth in
this Section 5 is found by any court of competent jurisdiction to be
unenforceable because it extends for too long a period of time or over too great
a range of activities or in too broad a geographic area, it shall be interpreted
to extend only over the maximum period of time, range of activities or
geographic area as to which it may be enforceable.

 

5.2          As used herein, the terms:

 

(i)            “Restricted Business” shall mean the development or
commercialization of radiosensitizers.

 

(ii)           “Restricted Territory” shall mean any state, county, or locality
in the United States in which the Company conducts business and any other
country, city, state, jurisdiction, or territory in which the Company does
business.

 

6.             Records.  I agree to keep and maintain adequate and current
records (in the form of notes, sketches, drawings and in any other form that may
be required by the Company) of all Proprietary Information developed by me and
all Inventions made by me during the period of my employment at the Company,
which records shall be available to and remain the sole property of the Company
at all times.

 

7.             No Conflicting Obligation.  I represent that my performance of
all the terms of this Agreement and as an employee of the Company does not and
will not breach any agreement to keep in confidence information acquired by me
in confidence or in trust prior to my employment by the Company.  I have not
entered into, and I agree I will not enter into, any agreement either written or
oral in conflict herewith.

 

8.             Return Of Company Materials.  When I leave the employ of the
Company, I will deliver to the Company any and all drawings, notes, memoranda,
specifications, devices, formulas, and documents, together with all copies
thereof, and any other material containing or disclosing any Company Inventions,
Third Party Information or Proprietary Information of the Company, unless agreed
to by the Company.  I further agree that any property situated on the Company’s
premises and owned by the Company, including disks and other storage media,
filing cabinets or other work areas, is subject to inspection by Company
personnel at any time with or without notice.

 

--------------------------------------------------------------------------------


 

9.             Legal And Equitable Remedies.  Because my services are personal
and unique and because I may have access to and become acquainted with the
Proprietary Information of the Company, the Company shall have the right to
enforce this Agreement and any of its provisions by injunction, specific
performance or other equitable relief, without bond and without prejudice to any
other rights and remedies that the Company may have for a breach of this
Agreement.

 

10.          Notices.  Any notices required or permitted hereunder shall be
given to the appropriate party at the address specified below or at such other
address as the party shall specify in writing.  Such notice shall be deemed
given upon personal delivery to the appropriate address or if sent by certified
or registered mail, three days after the date of mailing.

 

11.          Notification Of New Employer.  In the event that I leave the employ
of the Company, I hereby consent to the notification of my new employer of my
rights and obligations under this Agreement.

 

12.          General Provisions.

 

12.1        Governing Law; Consent to Personal Jurisdiction and Exclusive
Forum.  This Agreement will be governed by and construed according to the laws
of the State of Colorado as such laws are applied to agreements entered into and
to be performed entirely within Colorado between Colorado residents.  I hereby
expressly understand and consent that my employment is a transaction of business
in the State of Colorado and constitutes the minimum contacts necessary to make
me subject to the personal jurisdiction of the state courts and federal courts
located in the State of Colorado, for any lawsuit filed against me by Company
arising from or related to this Agreement.  I agree and acknowledge that any
controversy arising out of or relating to this Agreement or the breach thereof,
or any claim or action to enforce this Agreement or portion thereof, or any
controversy or claim requiring interpretation of this Agreement must be brought
in a forum located within the State of Colorado.  No such action may be brought
in any forum outside the State of Colorado.  Any action brought in contravention
of this paragraph by one party is subject to dismissal at any time and at any
stage of the proceedings by the other, and no action taken by the other in
defending, counter claiming or appealing shall be construed as a waiver of this
right to immediate dismissal.  A party bringing an action in contravention of
this paragraph shall be liable to the other party for the costs, expenses and
attorney’s fees incurred in successfully dismissing the action or successfully
transferring the action to the state courts and federal courts located in the
State of Colorado.

 

12.2        Severability.  In case any one or more of the provisions contained
in this Agreement shall, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect the other provisions of this Agreement, and this Agreement
shall be construed as if such invalid, illegal or unenforceable provision had
never been contained herein.  If moreover, any one or more of the provisions
contained in this Agreement shall for any reason be held to be excessively broad
as to duration, geographical scope, activity or subject, it shall be construed
by limiting and reducing it, so as to be enforceable to the extent compatible
with the applicable law as it shall then appear.

 

12.3        Successors and Assigns.  This Agreement will be binding upon my
heirs, executors, administrators and other legal representatives and will be for
the benefit of the Company, its successors, and its assigns.

 

12.4        Survival.  The provisions of this Agreement shall survive the
termination of my employment and the assignment of this Agreement by the Company
to any successor in interest or other assignee.

 

12.5        Employment.  I agree and understand that my employment is at-will
which means I or the company each have the right to terminate my employment at
will, with or without advanced notice and with or without cause.  I further
agree and understand that nothing in this Agreement shall confer any right with
respect to continuation of employment by the Company, nor shall it interfere in
any way

 

--------------------------------------------------------------------------------


 

with my right or the Company’s right to terminate my employment at any time,
with or without cause.

 

12.6        Waiver.  No waiver by the Company of any breach of this Agreement
shall be a waiver of any preceding or succeeding breach.  No waiver by the
Company of any right under this Agreement shall be construed as a waiver of any
other right.  The Company shall not be required to give notice to enforce strict
adherence to all terms of this Agreement.

 

12.7        Entire Agreement.  The obligations pursuant to Sections 1 through 8
(including all subparts) of this Agreement shall apply to any time during which
I was previously employed, or am in the future employed, by the Company as a
consultant if no other agreement governs nondisclosure and assignment of
inventions during such period.  This Agreement is the final, complete and
exclusive agreement of the parties with respect to the subject matter hereof and
supersedes and merges all prior discussions between us.  No modification of or
amendment to this Agreement, nor any waiver of any rights under this Agreement,
will be effective unless in writing and signed by the party to be charged.  Any
subsequent change or changes in my duties, salary or compensation will not
affect the validity or scope of this Agreement.

 

This Agreement shall be effective as of October     , 2004.

 

I have read this Agreement carefully and understand its terms.  I have
completely filled out exhibit a to this Agreement.

 

 

Dated:

 

 

 

 

 

 

Marc H. Graboyes

 

 

Accepted and agreed to:

 

 

 

 

Michael E. Hart

President and Chief Executive Officer

Allos Therapeutics, Inc.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

 

TO:

Allos Therapeutics, Inc.

 

 

FROM:

Marc H. Graboyes

 

 

DATE:

 

 

 

 

SUBJECT:

Previous Inventions

 

1.             Except as listed in Section 2 below, the following is a complete
list of all inventions or improvements relevant to the subject matter of my
employment by Allos Therapeutics, Inc. that have been made or conceived or first
reduced to practice by me alone or jointly with others prior to my engagement by
the Company:

 

o            No inventions or improvements.

 

o            See below:

 

 

o            Additional sheets attached.

 

 

2.             Due to a prior confidentiality agreement, I cannot complete the
disclosure under Section 1 above with respect to inventions or improvements
generally listed below, the proprietary rights and duty of confidentiality with
respect to which I owe to the following party(ies):

 

 

 

Invention or Improvement

 

Party(ies)

 

Relationship

1.

 

 

 

 

 

 

2.

 

 

 

 

 

 

3.

 

 

 

 

 

 

 

 

¨            Additional sheets attached.

 

--------------------------------------------------------------------------------


 

Exhibit B to Employment Agreement

 

RELEASE AGREEMENT

 

I understand that my position with Allos Therapeutics, Inc. (the “Company”)
terminated effective                       ,               (the “Separation
Date”).  The Company has agreed that if I choose to sign this Release, the
Company will pay me certain severance or consulting benefits pursuant to the
terms of the Employment Agreement (the “Agreement”) between myself and the
Company, and any agreements incorporated therein by reference.  I understand
that I am not entitled to such benefits unless I sign this Release and it
becomes fully effective.  I understand that, regardless of whether I sign this
Release, the Company will pay me all of my accrued salary and vacation through
the Separation Date, to which I am entitled by law.

 

In consideration for the severance benefits I am receiving under the Agreement,
I hereby release the Company and its officers, directors, agents, attorneys,
employees, shareholders, parents, subsidiaries, and affiliates from any and all
claims, liabilities, demands, causes of action, attorneys’ fees, damages, or
obligations of every kind and nature, whether they are now known or unknown,
arising at any time prior to the date I sign this Release.  This general release
includes, but is not limited to:  all federal and state statutory and common law
claims, claims related to my employment or the termination of my employment or
related to breach of contract, tort, wrongful termination, discrimination, wages
or benefits, or claims for any form of equity or compensation.  Notwithstanding
the release in the preceding sentence, I am not releasing any right of
indemnification I may have for any liabilities arising from my actions within
the course and scope of my employment with the Company.

 

If I am forty (40) years of age or older as of the Separation Date, I
acknowledge that I am knowingly and voluntarily waiving and releasing any rights
I may have under the federal Age Discrimination in Employment Act of 1967, as
amended (“ADEA”).  I also acknowledge that the consideration given for the
waiver in the above paragraph is in addition to anything of value to which I was
already entitled.  I have been advised by this writing, as required by the ADEA
that:  (a) my waiver and release do not apply to any claims that may arise after
my signing of this Release; (b) I should consult with an attorney prior to
executing this Release; (c) I have twenty-one (21) days within which to consider
this Release (although I may choose to voluntarily execute this Release
earlier); (d) I have seven (7) days following the execution of this release to
revoke the Release; and (e) this Release will not be effective until the eighth
day after this Release has been signed both by me and by the Company (“Effective
Date”).

 

Agreed:

 

 

 

 

 

Allos Therapeutics Inc.

 

Marc H. Graboyes

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

Date:

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------